SMITH, J. The Oxford Telephone Manufacturing Company, hereinafter referred to as the company, was an Arkansas corporation, but in 1913 it concluded to establish a branch of its business at Houston, Texas, and secured the necessary permit to do business in that State for the balance of the year covered by the permit and ending May 1, 1914. This permit was not renewed, and it became the duty of the proper officer of that State to cancel the permit, and on July 25, 1914, a Texas stockholder filed an application for a receiver at Houston, alleging, among other things, that the company had failed to renew its permit to do business in the State of Texas for the then current year. A receiver was appointed, who took charge of all property belonging to the company in the State of Texas. An agreement was made on August 10, 1914, between the company and one Dr. C. S. Preston and H. A. Kinney, both Texas stockholders and directors in the company, to take the real estate of the company in Texas and pay the indebtedness due in that State, and to pay all costs in the receivership proceedings, and to return to the company, free and clear from all liens and indebtedness, all the personal property of the company in the State of Texas. Authority for this agreement was conferred in a resolution passed by the board of directors of tbe company. Preston was present at the meeting at wbicb this resolution was passed. Necessary deeds to effectuate tbe resolution were prepared and placed in escrow. On December 17, 1914, tbe Arkansas National Bank, hereinafter referred to as tbe bank, filed a complaint in tbe Washington chancery court asking reformation and foreclosure of a chattel mortgage given it by tbe company to secure a certain promissory note executed by tbe company to its order together with a personal judgment against certain of tbe company’s officers. This complaint contained a prayer also for tbe appointment of a receiver to take charge of tbe assets of tbe company, tbe allegation being made that it was insolvent. The Texas contract was not consummated because of a disagreement wbicb arose over certain of its provisions. Judgment was rendered in favor of tbe bank on February 23, 1915, for $4,477.76 against the company. No order was made, however, by tbe chancery court appointing a receiver, but it appears that by common consent one J. F. Moore acted as such, or in that capacity, and executed a number of orders made by tbe court in regard to tbe property of tbe company, and as a result of this action and of these orders tbe property of tbe company appears to have been disposed of on advantageous terms, and tbe largest possible amount realized out of its assets. Pending that proceeding in tbe Washington chancery court, leave was obtained from that court by tbe company on July 28, 1916, to sue tbe bank for participation in an alleged wrongful conversion and disposition of certain of its assets, and in its complaint filed in that behalf tbe company alleged that Preston bad wrongfully converted its Texas property, in wbicb action tbe bank had connived, and that included in the property thus converted was a lot of telephone wire which was very valuable. That this wire was shipped to Fayetteville and consigned to tbe bank, and that action was taken in violation of tbe contract between tbe company and Preston and in contempt of the decree of the Texas court disposing of that property. That Preston sold and retained the proceeds of the sale of certain personal property, and that the wire was taken charge of by an officer of the bank, which caused the same to be levied upon in satisfaction of the debt due it from the company. There was a prayer for the value of the property alleged to have been thus wrongfully converted by the bank and Preston. Among other, orders made by the court pending the final disposition of the original suit was one in which it was recited that “by agreement of counsel it is ordered by the court that the officers and directors of the company be and they are hereby authorized and permitted to sell any and all personal property of said company by private sale and apply the proceeds thereof to the payment of the judgment as herein set forth. ’ ’ The court also ordered that all the personal property in Texas be shipped to Fayetteville except certain machinery. This order was not complied with, and the court made another order that Moore cause the wire and electric appliances and all telephone equipment to be shipped to Fayetteville and to make such disposition of the machinery in Texas as to him should seem fit. One of the orders made by the court directed the attorney for the bank to assist Moore in collecting and disposing of the assets of the company, and this suit was brought upon the theory that the attorney for the bank entered into a fraudulent arrangement with Preston for the disposition of the assets in Texas. The record is a voluminous one, and contains much testimony in regard to the assets thus collected and the disposition made of them, and no useful purpose would be served in setting out this testimony. The attorney for the bank testified that he had no understanding or agreement with Preston except to discuss with him the terms of the orders of the Washington Chancery Court and that there was no significance in billing the wire to the bank and that this was done to insure the payment of the freight, and that while the wire had been levied upon in satisfaction of the bank’s judgment, that levy was canceled by order of the court and the wire disposed of under the orders and direction of the court, and that the proceeds of the sale of the wire and all the other property were disbursed pursuant to the orders of the court. The court so found and dismissed the complaint against the bank for want of equity, and that finding does not appear to be contrary to the preponderance of the testimony. An appeal was duly prosecuted from this decree, but subsequent thereto certain proceedings were had in the chancery court for the purpose of fixing the compensation of Moore as receiver, and a transcript of the testimony taken in that behalf has been filed with the clerk of this court. Prom this transcript it appears that Moore filed with the clerk of the court below a report showing the assets of the company which he had collected and the distribution thereof which he had made and the balance remaining in his hands. The bank filed exceptions to Moore’s report, questioning the allowance of a number of credits there claimed, consisting principally of personal expenses of Moore and his attorney, and certain of these exceptions were sustained by the court, and to so much of the order and judgment of the court as sustained these exceptions the company has excepted, and has attempted to prosecute an appeal to reverse the action of the court in the respects stated. This judgment of the court appears to have been rendered on August 31, 1917, and it is apparent that the appeal was not perfected by the filing of a transcript within six months. The transcript was lodged with the clerk- of this court on the 22d day of April, 1918, which is more than six months after the judgment appealed from, and this second appeal will, therefore, be dismissed as not having be.en prosecuted in apt time. t HUMPHREYS, J., did not participate.